DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
 Authorization for this examiner’s amendment was given in an interview with Mr. Keith Lim attorney of the record on 04/13/2022.

The claims:
13. (Proposed Amendment) A method for implementing traffic splitting, comprising:
[[after]] obtaining, by a session management function, a packet flow description message an application identifier, [[a ]]packet flow description, via[[,]] a packet filter descriptions function or a policy function;[[,]] 
providing, by the session management function, the packet flow description to a user plane function corresponding to the location information applicable to the packet flow description to cause the user plane function to split traffic data corresponding to the application identifier.
14. (Proposed Amendment) The method of claim 13, wherein obtaining, by the session management function, the packet flow description message comprising the application identifier, the packet flow description, via[[,]] the packet filter descriptions function or the policy function comprises:
obtaining, by the session management function, the packet flow description message comprising the application identifier, the packet flow description, via[[,]] the packet filter descriptions function or the policy function, when a cache timer of the application identifier saved locally by the session management function expires.
54. (Proposed Amendment) The method of claim 13, wherein obtaining, by the session management function, the packet flow description message comprising the application identifier, the packet flow description, via[[,]] the packet filter descriptions function or the policy function comprises:
obtaining, by the session management function, the packet flow description message comprising the application identifier, the packet flow description, via[[,]] the packet filter descriptions function or the policy function, when the session management function needs to install or activate a packet detection rule containing the application identifier and the session management function does not have the packet flow description corresponding to the application identifier.
55. (Proposed Amendment) The method of claim 13, wherein obtaining, by the session management function, the packet flow description message comprising the application identifier, the packet flow description, via[[,]] the packet filter descriptions function or the policy function comprises:
obtaining, by the session management function, the packet flow description message comprising the application identifier, the packet flow description,  via[[,]] the packet filter descriptions function or the policy function, when the session management function installs or activates the packet detection rule containing the application identifier on the user plane function and the session management function does not have the packet flow description corresponding to a location corresponding to the user plane function.
56. (Proposed Amendment) A session management function entity, comprising:
a memory; and
a processor communicably connected with the memory,
wherein the memory stores instructions executable by the processor, and execution of the instructions by the processor causes the processor to execute a method for implementing traffic splitting,
wherein the method for implementing traffic splitting, comprising:
obtaining a packet flow description message comprising an application identifier, [[a ]]packet flow description, applicable to the packet flow description from a network explore function via[[,]] a packet filter descriptions function or a policy function;[[,]] and 
providing the packet flow description to a user plane function corresponding to the location information applicable to the packet flow description to cause the user plane function to split traffic data corresponding to the application identifier.
57. (Proposed Amendment) The session management function entity of claim 56, wherein
the processor obtains the packet flow description message comprising the application identifier, the packet flow description, via[[,]] the packet filter descriptions function or the policy function, when a cache timer of the application identifier saved locally by the session management function expires, or 
the processor obtains the packet flow description message comprising the application identifier, the packet flow description,  via[[,]] the packet filter descriptions function or the policy function, when the session management function needs to install or activate a packet detection rule containing the application identifier and the session management function does not have the packet flow description corresponding to the application identifier, or 
the processor obtains the packet flow description message comprising the application identifier, the packet flow description,  via[[,]] the packet filter descriptions function or the policy function, when the session management function installs or activates the packet detection rule containing the application identifier on the user plane function and the session management function does not have the packet flow description corresponding to a location corresponding to the user plane function.
63. (Proposed Amendment) A non-transitory computer-readable storage medium storing executable instructions that, when executed by an electronic device, cause the electronic device to:
obtain a packet flow description message comprising an application identifier, [[a ]]packet flow description,  via[[,]] a packet filter descriptions function or a policy function[[,]]; and
provide the packet flow description to a user plane function corresponding to the location information applicable to the packet flow description to cause the user plane function to split traffic data corresponding to the application identifier.
64. (Proposed Amendment) The non-transitory computer-readable storage medium of claim 63, wherein 
the electronic device obtains the packet flow description message comprising the application identifier, the packet flow description, via[[,]] the packet filter descriptions function or the policy function, when a cache timer of the application identifier saved locally by the session management function expires, or 
the electronic device obtains the packet flow description message comprising the application identifier, the packet flow description, via[[,]] the packet filter descriptions function or the policy function, when the session management function needs to install or activate a packet detection rule containing the application identifier and the session management function does not have the packet flow description corresponding to the application identifier, or 
the electronic device obtains the packet flow description message comprising the application identifier, the packet flow description, via[[,]] the packet filter descriptions function or the policy function, when the session management function installs or activates the packet detection rule containing the application identifier on the user plane function and the session management function does not have the packet flow description corresponding to a location corresponding to the user plane function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIZAM U AHMED/Examiner, Art Unit 2461


/KIBROM T HAILU/Primary Examiner, Art Unit 2461